DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an apparatus, can be classified in CPC A47L 15/46.
II. Claims 11-20, drawn to a method, can be classified in CPC A47L 15/0018.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the claimed apparatus can be used to practice a materially different process such as drying the dishes or storing the dishes. Conversely, the claimed method can be practiced by an apparatus without a spray nozzle, a sump, a washing pump, and/or a washing motor (for example, a soaking tub or sink that uses valves to control water inflow and outflow).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

During a telephone conversation with CHAD WELLS on 5/12/2021 a provisional election was made WITHOUT traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to because:
Fig. 15 contains a typo (“repedition” should be “repetition”);
In Fig. 15, it’s not clear how “n” (lowercase) and “N” (upper case) are different;
Fig. 14 contains a typo (“rotatior” should be “rotator” or “rotor”);
Fig. 14 fails to illustrate the electrical conductivity sensor (see para. 0030, 0317, “Fig. 14 is a view illustrating a turbidity sensor and an electrical conductivity sensor . . .”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8-10 recite “the rack,” whereas claim 1 recites “the dish rack.” Applicant should use consistent language.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“turbidity sensor” in claim 5;
“electrical conductivity sensor” in claim 5;
“temperature sensor” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
“turbidity sensor” is interpreted as requiring the structure(s) illustrated in fig. 14, and equivalents thereof;
“electrical conductivity sensor” is interpreted as requiring the structure(s) of two electrodes (para. 0325), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claim 1 recites “a sump” at line 5. It’s not clear if this refers back to the sump recited at line 4. For examination purpose, it’s interpreted as the same.
Claim 2 recites “dish information” on pg. 67 line 1. It’s not clear if this refers back to the dish information recited in claim 1. For examination purpose, it’s interpreted as the same.
Claim 4 recites “an arrangement location” at line 4. It’s not clear if this refers back to the “dish arrangement location” recited in claim 3. For examination purpose, it’s interpreted as the same.
Claim 5 recites “the measured turbidity and electrical conductivity” on pg. 68 line 1-2. There is insufficient antecedent basis for this limitation in the claim. It should be “the measured turbidity and the measured electrical conductivity.”
Claim 7 recites “a washing cycle” at line 3. It’s not clear if this refers back to the washing cycle recited in claim 1, 5, 6. For examination purpose, it can be the same or different washing cycle.
Claim 7 recites “a predetermined dishwasher” at line 3 and line 5-6. It’s not clear if this refers back to the “artificial intelligence dishwasher” recited in claims 1, 5, 6. For examination purpose, it can be the same or different dishwashers.
Claim 7 recites “at least one of the turbidity, electrical conductivity or temperature of the washing water” in line 4-5. It’s not clear if this refers back to the turbidity recited in claims 5-6; the electrical conductivity recited in claims 5-6 (including whether or not it’s the “corrected electrical conductivity” recited in claim 6); the temperature recited in claim 6. For examination purpose, it can be the same or different measurements.
Claim 7 recites “when sensing information including at least one of the turbidity, electrical conductivity or temperature of the washing water measured whenever washing by the 
Claim 9 recites “when it is moved through the opening” at line 8. It’s not clear what “it” refers to: the camera or the dish rack. For examination purpose, it’s interpreted as either.
Claims 3, 8, and 10 are rejected because they depend on a claim rejected under 112(b) herein.

Claim limitation “temperature sensor” (claim 6) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. Although para. 0323 of the specification states that the temperature sensor may include one or more temperature sensing modules, the structure(s) of those modules are not clear. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure and clearly links them to the function so that one of ordinary skill in the art would recognize what structure perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over BOYER (US PGPUB 20210093154).
Regarding claim 1, BOYER teaches an artificial intelligence dishwasher (dishwasher, abstract, 0075, claim 1; the dishwasher can perform machine learning, e.g., para. 0133, 0152, 0167). 
BOYER’s dishwasher comprises: a dish rack (racks 18 & 20, 164 & 166, 194 & 196, 304, 402, fig. 1, 5, 6, 12, 19); a spray nozzle (the apertures of tubular spray element or TSE 26, 100, 198, 224, 250, 260, 272, 302, 404-416, fig. 1, 3, 6-10, 19, 21-22, 28-29; see also spray arm 168, fig. 5, para. 0106); a sump (wash fluid in sump 160 or sump 190, fig. 5-6, para. 0031, 0106, 0109); a washing pump (pump 36, fig. 2, para. 0086); and a camera (camera 66, 172, 202, 278, fig. 1, 5, 6, 10).
The phrases “to support dishes thereon,” “to spray washing water toward the dishes,” “to store the washing water,” “to direct the washing water stored in a sump to the spray nozzle,” and “configured to capture an image of the dish rack to obtain a dish arrangement image” are 
BOYER does not explicitly teach a washing motor configured to drive the washing pump. But because the washing pump is electronically controlled (para. 0086), a washing motor for driving the washing pump is reasonably expected. Therefore, it would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a washing motor into the teaching of BOYER, with reasonable expectation of driving the washing pump. A motor for driving a pump in a dishwasher is well known in the art; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
The phrase “configured to drive the washing pump” is interpreted as intended use for the same reasons provided above. The washing motor performs or is fully capable of performing those recited functions.
BOYER also teaches a processor (controller 30, 112, fig. 2-3, para. 0085, 0097; see also controller in claims 1, 15-16, para. 0011, 0016, 0019, 0023, 0037, 0199) configured to: 
provide the dish arrangement image to a dish recognition model to obtain dish information included in the dish arrangement image (para. 0152 & 0164, image analysis may be performed using one or more machine learning models trained to detect various objects in a dishwasher and output object data such as type, size, location, material, etc.; para. 0167, using machine learning models trained to identify spots of soil on the objects; see also fig. 23, 
determine a washing cycle for the dishes based on the dish information (para. 0011, 0168, fig. 23, wash cycle configuration may be determined for each zone based on information such as density, soil, and types of objects in each zone; see also para. 0171-73, 0175, 0178, fig. 24-26, other customizations of cleaning based on, e.g., number and types of objects);
control driving of the washing motor according to the determined washing cycle (perform wash operations, claim 15, fig. 23, para. 0169; because the motor drives the electronically-controlled pump, as explained above, which pumps wash fluid to the tubular spray elements and spray arms during a wash cycle, para. 0086, a person having ordinary skill in the art would understand that the motor is also controlled to perform the washing cycle).
Regarding claim 3, BOYER teaches the artificial intelligence dishwasher of claim 1. 
BOYER teaches wherein the processor is configured to provide the dish information to a dish arrangement model to determine a dish arrangement location for each dish of the dishes (determining location, boundary, and density of dishes, as explained above; para. 0151, determining orientation of objects; para. 0151 & 0165, fig. 23, determining which zone the dish is located).
BOYER also teaches the dishwasher further includes a speaker (para. 0088, controller may be coupled to various input/output devices, such as speakers, for communicating with a user). The phrases “configured to output a voice guidance message to a user indicating if one dish of the dishes should be moved to the dish arrangement location for the one dish” is interpreted as intended use because it’s directed to how the speaker is used without imposing any 
Regarding claim 8, BOYER teaches the artificial intelligence dishwasher of claim 1. BOYER teaches wherein the camera is moveable relative to the rack (para. 0107, camera can be disposed on any of rack 164 or 166, which means the camera is moveable relative to the other rack; likewise, camera can be disposed on spray arm 168, which means the camera is moveable relative to rack 164 and 166; moreover, camera can be disposed on other movable component within the dishwasher).
Regarding claim 9, BOYER teaches the artificial intelligence dishwasher of claim 8. 
BOYER teaches wherein the artificial intelligence dishwasher includes: a cabinet (the housing that encloses tub 16, 152, 182, see fig. 1, 5-6), the cabinet having an opening (see fig. 1, 5-6), and a door (door 12, 162, 192, fig. 1, 5-6, para. 0081, 0106, 019). The phrases “for placing the dishes on the rack” and “for opening and closing the opening of the cabinet” are interpreted as intended use because they are directed to how the dishwasher is used without imposing any structural requirement. BOYER’s dishwasher performs or is fully capable of performing those recited functions.
BOYER teaches wherein the rack is moveable through the opening (see fig. 1, 5-6, racks 18 & 20, 164 & 166, 194 & 196 
BOYER teaches wherein the camera is moveable through the cabinet’s opening (because the camera can be mounted on any of rack 164, 166, spray arm 168, which can move through the opening, the camera can also move through the opening).
Regarding claim 10, BOYER teaches the artificial intelligence dishwasher of claim 9. BOYER teaches wherein the rack (one of each pair of racks 18 & 20, 164 & 166, 194 & 196) is a first rack, and wherein the artificial intelligence dishwasher further comprises a second rack (the other of each pair of racks 18 & 20, 164 & 166, 194 & 196), the second rack being moveable into and out of the cabinet (as explained above).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over BOYER (as applied to claims 1 and 3), in view of ZHOU (Chinese Publication CN109620078, as translated by Espacenet).
Regarding claim 2, BOYER teaches the artificial intelligence dishwasher of claim 1. BOYER teaches wherein the dish recognition model is trained using a machine learning algorithm such that, when the dish arrangement image is input to the dish recognition model, dish information including information on a type and a location of the dishes included in the dish arrangement image is output (as explained above; see para. 0152 & 0164, fig. 23).
It’s reasonably expected that information on a number of the dishes included in the dish arrangement image is also output, for several reasons. First, BOYER suggests that the machine learning model(s) can output other information besides type, size, location, and material (para. 0152, “type, size, location, material, etc.”). Second, BOYER teaches using image analysis—which can be performed using machine learning models (as explained above)—to determine a load configuration of objects, which includes a count/number of those objects (see para. 0011, 
BOYER does not explicitly teach the dish recognition model is a “neural network.” But it’s well known in the art to use neural network trained using machine learning or deep learning to perform image analysis (see ZHOU). ZHOU teaches a control method for a dishwasher (para. 0002), just like BOYER and the present application. ZHOU teaches using deep learning and neural network technology to recognize objects in the dishwasher (para. 0063). Specifically, ZHOU teaches inputting an image into a model based on deep convolutional neural network stored in the dishwasher and outputting information such as the quantity, type, material, and placement position of the tableware to be cleaned (para. 0067-68).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify BOYER to use a neural network as the dish recognition model (see ZHOU), with reasonable expectation of performing image analysis. It’s well known in the art to use neural network trained using machine learning or deep learning to perform image analysis. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. A neural network as incorporated would perform the same function as before (e.g., image analysis), yielding predictable results.
Regarding claim 4, BOYER teaches the artificial intelligence dishwasher of claim 3.
BOYER teaches wherein the dish arrangement model is trained using a machine learning algorithm such that, when the dish information is input to the dish arrangement model, an 
BOYER does not explicitly teach the dish recognition model is a “neural network.” As explained above, it’s well known in the art to use neural network trained using machine learning or deep learning to perform image analysis (see ZHOU) and it would’ve been obvious to modify BOYER to use a neural network.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BOYER (as applied to claim 1), in view of COOPER (US Patent 5611867).
Regarding claim 5, BOYER teaches the artificial intelligence dishwasher of claim 1.
BOYER does not explicitly teach the dishwasher further comprising “a turbidity sensor configured to measure turbidity of the washing water; and an electrical conductivity sensor configured to measure electrical conductivity of the washing water, wherein the processor is further configured to provide the measured turbidity and electrical conductivity to a washing cycle determination model to provide the determined washing cycle.”
COOPER teaches a dishwasher, just like BOYER and the present application. COOPER teaches a turbidity sensor (see sensor block 12, fig. 2; see also col. 3 line 58-62) configured to measure turbidity of the washing water (col. 3 line 58-62); and an electrical conductivity sensor (see sensor block 12, fig. 2; see also col. 3 line 58-62) configured to measure electrical conductivity of the washing water (col. 3 line 58-62). COOPER also teaches configuring the processor to provide the measured turbidity and electrical conductivity to a washing cycle determination model to provide a determined washing cycle (using a logic algorithm stored in 
The phrase “configured to measure turbidity of the washing water” is interpreted as intended use because it’s directed to how the turbidity sensor is used without imposing any structural requirement. Likewise, the phrase “configured to measure electrical conductivity of the washing water” is interpreted as intended use for the same reason. As explained above, COOPER’s turbidity sensor and electrical conductivity sensor perform or are capable of performing the recited functions.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify BOYER to incorporate a turbidity sensor and an electrical conductivity sensor and incorporate configuring the processor to provide the measured turbidity and electrical conductivity to a washing cycle determination model to provide a determined washing cycle (see COOPER), with reasonable expectation of selecting or determining a wash cycle. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The turbidity sensor, the electrical conductivity sensor, and the configuration as incorporated would perform the same function as before (e.g., selecting or determining a wash cycle), yielding predictable results.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of BOYER and COOPER (as applied to claim 5), in view of VEENING (US PGPUB 20080110479).
Regarding claim 6, the combination of BOYER and COOPER teaches the artificial intelligence dishwasher of claim 5. As explained above, the combination teaches the processor is configured to provide the measured turbidity and electrical conductivity to a washing cycle determination model to provide the determined washing cycle.
COOPER also teaches a temperature sensor (see sensor block 12, fig. 2; see also col. 3 line 60, col. 4 line 4-5) configured to measure a temperature of the washing water (col. 4 line 4-5). The phrase “configured to measure a temperature of the washing water” is interpreted as intended use because it’s directed to how the temperature sensor is used without imposing any structural requirement. COOPER’s temperature sensor performs or is capable of performing the recited function(s).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of BOYER and COOPER to incorporate a temperature sensor (see COOPER), with reasonable expectation of measuring the washing water’s temperature. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The temperature sensor as incorporated would perform the same function as before (e.g., measuring temperature), yielding predictable results.
The combination does not explicitly teach: “wherein the processor is further configured to: correct the measured electrical conductivity based on the measured temperature; and provide the corrected electrical conductivity to the washing cycle determination model to provide the determined washing cycle.”
VEENING teaches a dishwasher, just like BOYER, COOPER and the present application. VEENING teaches the dishwasher comprises sensors, such as temperature sensor (sensor 19, fig. 2, para. 0021, 0025) and electrical conductivity sensor (sensor 13, fig. 2, para. 0022). VEENING teaches that the washing water’s conductivity depends on its temperature and the temperature’s effect is corrected to avoid monitoring inaccuracies (para. 0025, 0027).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of BOYER and COOPER to correct the measured electrical conductivity based on the measured temperature (see VEENING), with reasonable expectation of monitoring the washing water, for at least two reasons. First, because washing water’s temperature affects its conductivity, a person having ordinary skill in the art would’ve been motivated to correct this effect to avoid monitoring inaccuracies. Second, it’s well known in the art to correct the measured electrical conductivity based on the measured temperature; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. In the resulting combination, the corrected electrical conductivity would be provided to the washing cycle determination model to determine the washing cycle.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of BOYER, COOPER, and VEENING (as applied to claim 6), in view of Wikipedia (“Machine Learning,” 2018-09-28, retrieved from Wayback Machine).
Regarding claim 7
As explained above, the combination teaches processor is configured to provide the measured turbidity and electrical conductivity to a washing cycle determination model to provide the determined washing cycle. In other words, the model determines a washing cycle of the dishwasher (corresponding to “a predetermined dishwasher”) when sensing information including at least one of the turbidity and electrical conductivity of the washing water is input. And it’s reasonably expected that the washing water’s turbidity and electrical conductivity (and also its temperature) are measured every time/cycle the dishwasher is operated, including when the washing by the predetermined dishwasher is repeated (see COOPER at col. 5 line 44-64). Indeed, COOPER teaches that in selecting or determining the appropriate washing cycle, the processor can consider previously selected cycles and calculate an average cycle of those previously selected cycles (col. 4 line 42-55, col. 5 line 24-26, col. 5 line 49-55; see also abstract, fig. 3, claim 1).
The combination does not explicitly teach the washing cycle determination model is “a neural network trained using a machine learning algorithm or a deep learning algorithm.”
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of BOYER, COOPER and VEENING to incorporate a neural network trained using a machine learning algorithm or a deep learning algorithm, with reasonable expectation of selecting or determine a washing cycle, for several reasons. First, COOPER teaches configuring the processor to automatically select or determine the appropriate dishwashing cycle (col. 1 line 5-12, col. 2 line 28-42, col. 3 line 5-12; see also col. 1 line 46-58, recognizing the desire in the art to select the appropriate cycle automatically). Second, COOPER teaches that in selecting or determining the appropriate cycle, the processor can consider previously selected cycles and calculate an average cycle, because it’s Wikipedia, “Machine Learning,” at 1). In particular, a neural network can be used to model complex relationships between inputs and outputs and to find patterns in data (see Wikipedia at 5). Fourth, it’s already well known in the art to implement in a dishwasher a neural network trained on machine learning or deep learning (as explained above). Given these teachings, a person having ordinary skill in the art would’ve been motivated to incorporate a neural network trained using a machine learning algorithm or a deep learning algorithm, with sensor measurements (e.g., turbidity, conductivity, temperature) from previous cycles as training data, so as to automatically select or determine the washing cycle.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BOYER (as applied to claim 1), in view of KESSLER (US PGPUB 20200399813).
Regarding claim 5, BOYER teaches the artificial intelligence dishwasher of claim 1.
BOYER does not explicitly teach the dishwasher further comprising “a turbidity sensor configured to measure turbidity of the washing water; and an electrical conductivity sensor configured to measure electrical conductivity of the washing water, wherein the processor is further configured to provide the measured turbidity and electrical conductivity to a washing cycle determination model to provide the determined washing cycle.”
KESSLER teaches a household appliance such as a dishwasher (para. 0002, para. 0077, fig. 1), just like BOYER and the present application. KESSLER teaches measuring turbidity and electrical conductivity of the washing fluid inside the appliance (para. 0027, 0029, 0087, claim 4) so it’s reasonably expected that KESSLER’s dishwasher comprises a turbidity sensor and an electrical conductivity sensor. As explained above, “configured to measure turbidity of the washing water” and “configured to measure electrical conductivity of the washing water” are interpreted as intended use. KESSLER’s sensors perform or are capable of performing the recited function(s).
Moreover, KESSLER teaches the processor (method implemented by a processor using a learning algorithm, para. 0012, 0020, 0031, 0046, 0076, 0083, 0109, 0113-14, fig. 2) is configured to provide the measured turbidity and electrical conductivity to a washing cycle determination model (analyze the evolution of a local parameter, para. 0012, 0031, 0046, claim 1; the local parameter can be turbidity and conductivity, para. 0027, 0029, 0087, claim 4) to provide the determined washing cycle (determine an optimal time to release a cleaning agent, abstract, para. 0046, 0075-76, 0085, 0109, fig. 3-4, claim 1).  
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify BOYER to incorporate a turbidity sensor and an electrical conductivity sensor and incorporate configuring the processor to provide the measured turbidity and electrical conductivity to a washing cycle determination model to provide a determined washing cycle (see KESSLER), with reasonable expectation of selecting or determining a wash cycle. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The turbidity sensor, the electrical conductivity sensor, and the configuration as incorporated would perform the same function as before (e.g., determining time to release cleaning agent), yielding predictable results.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of BOYER and KESSLER (as applied to claim 5), in view of VEENING.
Regarding claim 6, the combination of BOYER and KESSLER teaches the artificial intelligence dishwasher of claim 5. As explained above, the combination teaches the processor is configured to provide the measured turbidity and electrical conductivity to a washing cycle determination model to provide the determined washing cycle.
KESSLER also teaches measuring a temperature of the appliance (col. 4 line 4-5) so it’s reasonably expected that KESSLER’s dishwasher comprises a temperature sensor. As explained above, “configured to measure a temperature of the washing water” is interpreted as intended use. KESSLER’s temperature sensor performs or is capable of performing the recited function(s). Alternatively, if KESSLER’s temperature sensor is not capable of measuring the washing water’s temperature, a temperature sensor capable of doing so is already well known in the dishwashing art (as explained above) and it would’ve been obvious to incorporate such a temperature sensor to measure the washing water’s temperature.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of BOYER and KESSLER to incorporate a temperature sensor, with reasonable expectation of measuring the washing water’s temperature. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The temperature sensor as incorporated would perform the same function as before (e.g., measuring temperature), yielding predictable results.
The combination does not explicitly teach: “wherein the processor is further configured to: correct the measured electrical conductivity based on the measured temperature; and provide the corrected electrical conductivity to the washing cycle determination model to provide the determined washing cycle.”
As explained above, VEENING teaches a dishwasher comprises sensors, such as temperature sensor and electrical conductivity sensor; the washing water’s conductivity depends on its temperature; and the temperature’s effect is corrected to avoid monitoring inaccuracies.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of BOYER and KESSLER to correct the measured electrical conductivity based on the measured temperature (see VEENING), with reasonable expectation of monitoring the washing water, for at least two reasons. First, because washing water’s temperature affects its conductivity, a person having ordinary skill in the art would’ve been motivated to correct this effect to avoid monitoring inaccuracies. Second, it’s well known in the art to correct the measured electrical conductivity based on the measured temperature; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR
Regarding claim 7, the combination of BOYER, KESSLER and VEENING teaches the artificial intelligence dishwasher of claim 6. 
As explained above, the combination teaches the processor is configured to provide the measured turbidity and electrical conductivity to a washing cycle determination model to provide the determined washing cycle. In other words, the model determine a washing cycle of the dishwasher (corresponding to “a predetermined dishwasher”) when sensing information including at least one of the turbidity and electrical conductivity of the washing water is input. The sensing information is measured in repeated washing cycles (para. 0019, 0046, learning algorithm relies on information extracted from past cleaning cycles; fig. 4 and para. 0102, discussing a plurality of cycles; para. 0052, 0100, 0105, discussing when appliance repeats the same type of cleaning cycle).
KESSLER also teaches wherein the washing cycle determination model is a neural network trained using a machine learning algorithm or a deep learning algorithm (para. 0031, using deep learning to analyze patterns in the evolution of the local parameter; deep learning conventionally uses a neural network).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example:
NATESAN (US PGPUB 20200380746) teaches using machine learning (including deep learning and neural network) to generate an optimized configuration for the placement of items in a loading space, such as dishes in a dishwasher;
DRUCKER (German Publication DE102015107521)
METZGER-GROOM (US PGPUB 20030106164) teaches using turbidity and conductivity sensors and neural network model to predict soil data to control washing parameters;
VAN TOL (US PGPUB 20160143505) teaches a controller that controls release of detergent using an algorithm based on wash cycle data previously stored in the data storage unit for repeated wash cycles;
SMITH (US PGPUB 20210076898) teaches image analysis using a neural network trained on machine learning to identify dish type and rack volume in a dishwasher;
FAWAZ (US PGPUB 20200301382) teaches image analysis using deep learning to detect location and orientation of dishes in a dishwasher;
FAWAZ (US PGPUB 20200397216) teaches image analysis using machine learning to detect type, quantity, location, and orientation of dishes in a dishwasher;
DIRSCHUS (US PGPUB 20200000308) teaches a controller using sensor data (turbidity, conductivity) to regulate water supply and meter detergent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714